—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Substantial evidence supports respondents’ determination that petitioner was not eligible to receive food stamps in January and February 1996 because the resources available to her at that time exceeded $2,000 (see, 18 NYCRR 387.9 [b] [1]). Substantial evidence also supports the determination disqualifying petitioner from participation in the food stamp program for 12 months on the ground that she transferred those resources for the purpose of qualifying for food stamp benefits (see, 18 NYCRR 387.9 [a] [6] [iii]). The testimony of petitioner and her mother that the resources were not available to petitioner and that they were transferred for another purpose presented credibility issues; respondents did not err in resolving them against petitioner (see, Matter of Perry v Municipal Civ. Serv. Commn., 191 AD2d 971, 971-972, lv denied 82 NY2d 653; Matter of Mallia v Webb, 103 AD2d 559, 563). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Oswego County, Nicholson, J.) Present— Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.